Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 8/26/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nadaud et al (WO 2015/019022 A1, see translation) in view of Uchida (JP 2015-223725 A)
Regarding claims 1-7, Nadaud teaches an article comprising a glass substrate comprising two main faces defining two main surfaces separated by edges and a temporary protective layer comprising an organic polymer matrix deposited on at least one portion of a main surface of the glass substrate, wherein the temporary protective layer is obtained from a polymerizable composition comprising (meth)acrylate compounds; wherein the substrate is coated with a functional coating deposited on at least one portion of a main surface and the temporary protective layer is deposited on at abstract, page 5-7, 10, 11, claims 1-4).
Nadaud fails to teach wherein the temporary protective layer has a rough surface defined by a surface roughness parameter Sa corresponding to the arithmetic mean height of the profile of the surface of greater than 0.2 μm; wherein the rough surface has a surface roughness parameter Sz, corresponding to the maximum height of the profile of the surface of greater than 1.0 μm; wherein the rough surface has a roughness parameter Rsm, corresponding to a mean width of the elements of the profile, of greater than 0.5 mm; wherein the surface roughness parameter Sa, corresponding to the arithmetic mean height of the profile of the surface, represents at least 1% of the a mean thickness of the temporary protective layer; wherein the surface roughness parameter Sz, corresponding to the maximum height of the surface, represents at least 10% of a mean thickness of the temporary protective layer. 
Uchida teaches a method of producing a fine uneven structure on an active energy ray-curable resin composition such as (meth)acrylate; wherein the uneven structure may be applied to substrate such as glass; wherein the fine uneven structure or roughness may be optimized to provide antireflection, antifogging, antifouling, and water repellent properties (abstract, page 13-16, 19)

Regarding claim 21, Uchida suggests the roughness is in a form of wavelets (e.g., convex portions shaped like bells) (para 13).
Regarding claims 22-23, the limitations of the instant claims are product by process limitations and do not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in the claims and the product of Nadaud as modified by Uchida. However, Uchida suggests the use of a mold (page 2-3).

Claims 8, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadaud and Uchida as applied to claim 1 above, and further in view of Myli et al (US 2009/0075069 A1).
Nadaud as modified by Uchida suggests the article of claim 1.

Myli teaches glass substrates that may comprise functional silver coatings; wherein the substrates me be that of a jumbo glass sheet having a length and/or width that is between about 3 meters and about 10 meters, e.g., a glass sheet having a width of about 3.5 meters and a length of about 6.5 meters; and substrates having a length and/or width of greater than about 10 meters are also anticipated (para 40, 90).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Myli, to use a jumbo glass sheet for the substrate of Nadaud as modified by Uchida as a matter of design choice as suggested by the prior art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute of jumbo glass sheet of Myli for the glass substrate of Nadaud as modified by Uchida, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783